Citation Nr: 0916524	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-10 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1972 to January 
1975, with a prior period of active duty for training from 
June 1970 to December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In November 2008 the appellant testified at a BVA hearing 
before the undersigned Veterans Law Judge at the local RO; a 
transcript of that hearing is of record.


FINDING OF FACT

The Veteran's claimed in-service stressor has not been 
verified by the objective evidence of record.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

VA satisfied its duty to notify as to this claim by means of 
letters to the appellant issued in January 2005 and January 
2007.  The January 2005 letter informed the Veteran of what 
evidence was required to substantiate his claim for service 
connection for PTSD, and of his and VA's respective duties 
for obtaining evidence.  Although the January 2005 letter did 
not enclose a PTSD Questionnaire form soliciting information 
regarding alleged stressors, the record reflects that the 
Veteran had already obtained and submitted this form in 
December 2004.  Additionally, the January 2007 letter 
informed the Veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In this case, because not every element of VCAA 
notice was given prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of Pelegrini.  However, the 
Board notes that a VCAA timing defect can be cured by the 
issuance of fully compliant notification followed by a 
readjudication of the claim.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, the Board finds that the 
defect with respect to the timing of the VCAA notice was 
harmless error.  Although information pertaining to the 
assignment of a disability rating and effective date was 
first provided to the appellant after the initial unfavorable 
AOJ adjudication, subsequent notice complied fully with the 
requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  Moreover, this claim was readjudicated 
after such fully compliant notice was given, and supplemental 
statements of the case were issued in May 2007, October 2007, 
and November 2007.  Therefore, the Board finds that the 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and that not 
withstanding Pelegrini, deciding this appeal would not be 
prejudicial to him.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, his service 
personnel records, and reports of post-service private 
treatment and assessment.  In addition, the claims file 
contains the report of a VA psychological examination 
conducted in April 2005.  The claims file also contains the 
Veteran's testimony from the November 2008 BVA hearing, his 
statements in support of his claim, and statements from his 
wife and his representative.  The Board has carefully 
reviewed these statements and concludes that there has been 
no identification of further available evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  
The Board notes that a VA medical opinion has been obtained 
and that sufficient competent medical evidence is of record 
to make a decision on this claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

As explained below, the Veteran's claim for service 
connection for PTSD is being denied based on a lack of 
objective evidence verifying his claimed in-service stressor.  
In this regard, the Board notes that the RO made various 
unsuccessful attempts to corroborate the Veteran's claimed 
in-service stressor.  Initially, the Veteran's full service 
personnel records were obtained.  In July 2005 the RO sent 
the Veteran a letter requesting that he narrow down the time 
frame in which the alleged in-service stressor may have 
occurred to a 60 day period in order to facilitate efforts to 
obtain verification.  In August 2005 the Veteran submitted a 
statement indicating that the alleged in-service stressor had 
occurred sometime between June 1971 and April 1972.  
Subsequently, in his March 2007 substantive appeal and 
statements attached thereto, the Veteran indicated his belief 
that the in-service stressor took place on July 31, 1972.

The claims file contains an April 2007 facsimile transmittal 
from the RO to the Marine Corps Archives and Special 
Collections Branch, asking for assistance in corroborating 
the Veteran's claimed in-service stressor, as the RO had not 
been able to do so "through a review of Marine Corps unit 
records in Virtual VA."  In response, the Marine Corps 
Archives and Special Collections Branch provided the RO with 
a copy of the Command Chronology for the Veteran's Battalion 
for July 1972 to December 1972.  The Board notes that the 
Veteran's representative requested that the RO attempt to 
obtain unit diaries and morning reports pertaining to the 
Veteran's Company from July 1972 to August 1972.  See June 
2007 VA Form 646, "Statement of Accredited Representative in 
Appealed Case" (VA Form 646); January 2008 VA Form 646.  
However, in July 2007, the RO received a response to a 
"Personnel Information Exchange System" (PIES) request it 
had submitted stating that Navy and Marine Corps units did 
not create morning reports.

The Board also notes that the Veteran, through his testimony, 
identified a Sergeant in his Company that might have 
knowledge regarding the claimed in-service stressor.  See 
November 2008 BVA Hearing Transcript (Tr.) at 20.  However, 
the Veteran indicated that he had not contacted this 
individual for a statement, and that he did not know where 
this individual was located and, in fact, believed the 
individual was no longer living.  Id. at 21.  Therefore, it 
appears that obtaining a statement from this individual would 
not be possible.

In addition, the Board notes that the Veteran submitted a 
March 2007 statement indicating that he did not believe VA 
had contacted the Judge Advocate General for the Marine Corps 
in an attempt to obtain documentation regarding an alleged 
court martial arising out of the claimed in-service stressor.  
The March 2007 statement also notes that the Veteran did not 
believe VA had sought hospital records regarding the two 
individuals who were injured during the claimed in-service 
stressor.  However, the Board notes that the Veteran has only 
identified the last name of the individual who was allegedly 
court martialed.  In addition, the Veteran has identified 
only the last names of the two individuals who were allegedly 
injured.  The Veteran's March 2007 statement further 
indicates that the last names he gave might be nicknames, and 
may not be spelled correctly.  With only equivocal 
information regarding the last names of the individuals 
involved, the Board finds that a search for documentation 
regarding the alleged court martial, as well as an attempt to 
obtain an authorization and release for medical records of 
the individuals alleged to have been injured, would not have 
been feasible.

Therefore, in light of the exhaustive and unsuccessful 
efforts taken by the RO to verify the Veteran's claimed in-
service stressor, as discussed above, the Board finds that 
further development on this issue is not necessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding 
further development unnecessary when it would serve no useful 
purpose and would result in imposing additional burdens on VA 
with no benefit flowing to a veteran).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate this claim has been obtained.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service.  In Zarycki, it was noted that, 
under 38 U.S.C.A. §1154(b); 38 C.F.R. 3.304(d) and (f), and 
the applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether a 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether a veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or a veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).

If combat is affirmatively indicated, then a veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. at 98.  If there is no 
combat experience, or if there is a determination that a 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).  
A veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a noncombat stressor.  Dizoglio, 
9 Vet. App. at 166 (1996).  Further, an opinion by a mental 
health professional based on a post-service examination of a 
veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Once independent verification of a stressor event has been 
submitted, a veteran's personal exposure to that event may be 
implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that a veteran was assigned to and stationed with a 
unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of the veteran's service as 
shown by the veteran's service record, the official history 
of each organization in which the veteran served, the 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Legal Analysis

The Veteran asserts that service connection is warranted for 
PTSD as a result of an alleged in-service incident in which 
two individuals were injured by accidental gunfire.  The 
Veteran submitted a December 2004 statement indicating that 
this took place while his Company was at a "rifle range for 
yearly qualifications."  The Veteran described being in the 
back of the last truck to return to the compound, and noted 
that he agreed to change his seat so that two individuals who 
were friends could sit together.  The Veteran stated that an 
individual in the cab of the truck "stuck his M-16 through 
the canvas opening in the back of the cab and yelled out that 
[everyone was] under arrest."  After withdrawing his weapon 
at first, the individual in the cab of the truck "did the 
exact same thing all over again, only this time a live round 
discharged."  The Veteran alleges that the live round 
ricocheted off of the bottom of the truck, fragmented into 
pieces, and injured the two individuals for whom the Veteran 
had changed his seat.  See March 2007 Statement.  The 
Veteran's December 2004 statement alleges that one individual 
was hit in the face and panicked, seeking help from the 
Veteran.  The other individual was allegedly hit in the neck 
and had blood coming out of his ear.  Ultimately, the two 
injured individuals were taken to the hospital and the 
individual in the cab of the truck was turned over to the 
military police.  The Veteran alleges that a court martial 
proceeding was ultimately brought against the individual 
whose firearm accidentally discharged.  See March 2007 
Statement.  The Veteran described feeling that he should not 
have agreed to change seats, and that it should have been him 
that was injured instead.  See December 2004 Statement.

With regard to the first element of a PTSD claim, the Board 
finds that a diagnosis in accordance with 38 C.F.R. § 
4.125(a) has been demonstrated.  In this regard, there are 
many medical records in the claims file which discuss the 
Veteran's claimed in-service stressor and reflect an Axis I 
diagnosis of PTSD.  See, e.g., April 2005 VA Psychological 
Examination; June 2008 Private Medical Record; November 2007 
Private Hospital Discharge Summary; November 2004 Private 
Hospital Discharge Summary; August 2004 Private Hospital 
Discharge Summary.

In terms of whether a causal link has been demonstrated 
between the Veteran's PTSD and his military service, the 
Board notes preliminarily that the Veteran's service 
treatment records are negative for complaints or a diagnosis 
of PTSD.  There is a March 1970 report of medical examination 
upon entrance into service which notes a normal psychiatric 
evaluation at that time.  In the corresponding March 1970 
report of medical history, the Veteran denies experiencing or 
having experienced depression or excessive worry, frequent or 
terrifying nightmares, frequent trouble sleeping, and nervous 
trouble of any sort.  There are also reports of medical 
examinations from December 1970, April 1971, April 1972, and 
January 1975 which all reflect normal psychiatric evaluations 
of the Veteran at those times.  There is an April 1971 report 
of medical history which reflects that the Veteran was not 
experiencing and had not experienced frequent or terrifying 
nightmares, frequent trouble sleeping, or nervous trouble of 
any sort at that time.  In addition, an April 1972 report of 
medical history reflects that the Veteran was not 
experiencing and had not experienced depression or excessive 
worry, frequent trouble sleeping, or nervous trouble of any 
sort at that time.

The Veteran's service treatment records include a June 1974 
sick call treatment record which notes the Veteran's request 
for a psychiatric appointment at that time.  There is a June 
1974 clinical record reflecting that the Veteran had such a 
psychiatric appointment, and reflecting provisional diagnoses 
of a depressive reaction and situational anxiety.  In 
addition, an impression of "acute situational reaction" was 
noted.  It was also noted that the Veteran could not sleep 
and that he was excessively nervous.  The provisional 
diagnoses and impression were made based on the Veteran's 
complaints of financial problems, family problems, and 
difficulty within his command.  The clinical record further 
states that the Veteran was responding normally to a 
difficult situational problem involving matters at home, and 
that no treatment would be useful.  There is no mention of 
the claimed in-service stressor nor any diagnosis of PTSD in 
this clinical record.

Although the Veteran's service treatment records do not 
reflect complaints or a diagnosis of PTSD, the Board notes 
that post-service clinical evidence of record reference a 
link between the Veteran's PTSD and the claimed in-service 
stressor.  The report of an April 2005 VA examination 
reflects that the VA psychologist reviewed the claims folder 
and performed a full mental status examination of the 
Veteran, as well as several psychological tests.  The VA 
psychologist noted the alleged stressor in which the 
Veteran's Company had gone to the rifle range at Camp 
Pendleton for rifle qualification.  The VA psychologist noted 
that the Veteran had been with two privates with whom he had 
changed seats in the back of a truck.  It was noted that an 
individual in the front of the truck "poked his M-16 into 
the back of the truck" and a live round discharged hitting 
the two privates, one in the face and one in the neck.  The 
Veteran reported experiencing flashbacks, nightmares, and 
feelings of guilt, particularly over his agreeing to change 
seats prior to the accidental shooting.  The VA psychologist 
diagnosed the Veteran with PTSD, and opined that the 
Veteran's symptoms were legitimate and related to the 
incident described above.  The VA psychologist further stated 
that the Veteran did experience traumatic events associated 
with his military service, and that he appeared to have 
ongoing issues with those traumatic events.  A referral to a 
PTSD treatment program was recommended, as well as possible 
inpatient hospitalization in order to stabilize the Veteran's 
behavioral and psychopharmacological treatment.

In addition, the Veteran has obtained nexus opinions from 
several private physicians.  There is an undated, handwritten 
opinion from a J.Y., M.D. that notes "life threatening 
circumstances during military service" and states that a 
clear association exists between this trauma and the 
Veteran's numerous prominent post-traumatic symptoms.  There 
is a July 2005 private medical record from a D.D., M.D. which 
states that the Veteran has had chronic PTSD symptoms since 
1973, and states that the Veteran experiences flashbacks of 
two friends being shot on the rifle range by another member 
of the same unit.  This private medical record reflects that 
the Veteran noted feeling responsible and guilty over the 
incident because prior to the shooting he had just changed 
seats with the injured individuals.  There is also a June 
2007 private medical record stating that the Veteran 
continues to suffer the effects of a military service related 
tragedy, and stating that the Veteran has PTSD as well as 
major depression and anxiety.  Based on the competent 
clinical evidence of record, the Board finds that a link 
between the Veteran's PTSD and the claimed in-service 
stressor has been established.

With regard to credible supporting evidence that the claimed 
in-service stressor occurred, it is necessary to analyze 
whether or not the Veteran "engaged in combat with the 
enemy."  As stated above, if combat is affirmatively 
indicated, then the Veteran's lay testimony regarding the 
claimed combat-related stressor will be conclusive.  Zarycki, 
6 Vet. App. at 98.  Otherwise, there must be independent 
evidence to corroborate the Veteran's statements as to the 
occurrence of the claimed stressor.  Doran, 6 Vet. App. at 
288-89.

A review of the official military documentation contained in 
the claims file is unremarkable for evidence suggesting that 
the Veteran engaged in combat.  The Veteran's Form DD 214 
does not reflect that he received any decorations or medals 
specifically indicative of combat involvement.  In addition, 
the Veteran's service personnel records and service treatment 
records do not reflect any combat involvement.  Although the 
Veteran's military occupational specialty (MOS) is shown to 
be that of a machine gunner, this MOS is not by itself 
indicative of combat.

The Board notes that it may not rely strictly on combat 
citations or the Veteran's MOS to determine if he engaged in 
combat, and that other supportive evidence of combat 
experience may also be accepted.  See Dizoglio, 9 Vet. App. 
at 166; West, 7 Vet. App. at 76.  However, in this case, the 
Board notes that the Veteran has made no allegation that he 
was involved in combat at the time of the claimed in-service 
stressor.  In particular, the Veteran's statements and 
testimony reflect that the claimed in-service stressor 
occurred during rifle qualification, as opposed to any combat 
situation.  The Veteran testified specifically that he was 
not in a combat situation at the time the claimed in-service 
stressor occurred.  Tr. at 13.  In addition, the claims file 
contains a December 2004 form entitled "Information in 
Support of Claim for Service Connection for Post-Traumatic 
Stress Disorder" which notes that the two individuals 
allegedly injured during the claimed in-service stressor were 
injured in a "non-battle" situation.  Therefore, the Board 
finds that the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  See 
VAOPGCPREC 12-99.  Because the claims file contains no other 
supportive evidence of combat experience, the Veteran's 
alleged in-service stressor in this case must be 
independently verified, i.e., corroborated by objective 
credible supporting evidence.

In terms of credible supporting evidence to corroborate the 
Veteran's claimed in-service stressor, the Board notes that 
there is no evidence of any incident involving two 
individuals being injured by an accidental weapon firing in 
the official military documentation contained in the claims 
file.  The Veteran's service personnel records and service 
treatment records contain no indication that the claimed in-
service stressor occurred.  In particular, the Board notes 
that the Command Chronology for the Veteran's Battalion 
covering July 1972 to December 1972 does not contain any 
verification of the occurrence of the claimed in-service 
stressor.  Notably, the Veteran alleges that the claimed in-
service stressor took place on July 31, 1972 during yearly 
qualifications.  See March 2007 substantive appeal.  However, 
the Command Chronology for the Veteran's Battalion reflects 
that annual rifle and pistol requalifications took place from 
November 13, 1972 to November 23, 1972, and from December 4, 
1972 to December 8, 1972.

In addition, the Board notes that the Veteran's March 2007 
statement indicates that he "was promoted to Corporal [and] 
transferred to Marine Barracks in Chicago" after the claimed 
in-service stressor.  The Veteran stated that he thought this 
"would be the solution as [he] wanted nothing else to do 
with guns."  The Veteran described going "AWOL for 15 
months" upon discovering that his duties in Chicago also 
involved handling guns.  The Veteran's service personnel 
records confirm that he had an unauthorized absence from 
service from February 1973 to May 1974.  Upon returning to 
service, the Veteran wrote a June 1974 letter requesting a 
general discharge for the good of the service and explaining 
the circumstances behind his unauthorized absence.  The June 
1974 letter cites various reasons behind the Veteran's 
decision to take an unauthorized absence, including financial 
problems, family problems, and marital problems, including 
complications with his wife's pregnancy that made the Veteran 
feel it was "virtually impossible to leave [his] wife at 
[that] point."  However, this letter does not list the 
Veteran's claimed in-service stressor as a reason behind his 
unauthorized absence, as was alleged in the March 2007 
statement.

There is a July 1974 letter drafted by the Veteran's defense 
counsel in support of his request for a general discharge for 
the good of the service, as well as statements from members 
of the Veteran's family attached to this letter.  The letter 
and attached statements detail financial problems, family 
problems, and complications with the Veteran's wife's 
pregnancy as the reasons behind the Veteran's decision to 
take an unauthorized absence.  However, none of these 
statements make any mention of the Veteran's claimed in-
service stressor.  In addition, the Veteran's service 
personnel records reflect that upon his return to service the 
Veteran was subject to a special court martial for his 
unauthorized absence.  None of the paperwork documenting the 
court martial proceedings support the Veteran's allegation in 
the March 2007 statement that his unauthorized absence was 
prompted by the claimed in-service stressor.

Finally, the Board notes that none of the post-service 
evidence of record corroborates the Veteran's claimed in-
service stressor.  Although the medical records discussed 
above reflect the Veteran's allegations concerning the 
claimed in-service stressor, these records are based solely 
on the Veteran's statements and cannot therefore be used to 
corroborate such statements.  In addition, an opinion by a 
mental health professional based on a post-service 
examination of the Veteran cannot be used to establish the 
occurrence of the type of stressor described by the Veteran 
in this case.  Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  Further, 
although the Board does not doubt the sincerity with which 
the Veteran makes his statements, the Veteran's testimony by 
itself cannot, as a matter of law, establish the occurrence 
of a noncombat stressor.  Dizoglio, 9 Vet. App. at 166 
(1996).

In conclusion, after giving consideration to the places, 
types, and circumstances of the Veteran's service as shown by 
the competent evidence of record, see 38 U.S.C.A. § 1154(a), 
the Board finds that the Veteran's claim for service 
connection for PTSD must be denied as his claimed in-service 
stressor has not been verified.  While the Board is 
sympathetic to the Veteran's claim, there is no exception 
within the governing regulations or elsewhere that authorizes 
a grant of service connection for PTSD without credible 
supporting evidence that claimed stressors actually 
occurred.  See Cohen 10 Vet. App. at 147; Moreau 9 Vet. App. 
at 396.  As the preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD in this 
instance, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


